           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ERNEST T. FRIAR, JR.                                          PLAINTIFF

v.                        No. l:18-cv-88-DPM

JACKSON COUNTY DETENTION
CENTER and NEWPORT POLICE
DEPARTMENT                                                DEFENDANTS

                              ORDER
     Friar moves to proceed in forma pauperis. NQ 1. His application is
denied as moot because he's a three-striker. 28 U.S.C. § 1915(g). Before
filing this lawsuit, he'd had at least three cases dismissed for failing to
state a claim. E.g., Friar v. Jackson County Sheriff Department, NQ 1:14-cv-
97-BSM; Friar v. Jackson County Sheriff Department, NQ 1:16-cv-27-BSM;
and Friar v. Wrightsville Unit, NQ 4:17-cv-486-SWW. And nothing in
Friar's complaint, Ng 2, shows that he was still in imminent danger of
serious physical injury at the time he filed this lawsuit. 28 U.S.C.
§ 1915(g); McAlphin v. Toney, 281 F.3d 709, 711 (8th Cir. 2002).               I

     Friar's complaint will be dismissed without prejudice. If Friar
wants to pursue this case, then he must pay the $400 filing and
administrative fees and file a motion to reopen this case by
17 December 2018. An in forma pauperis appeal from this Order and
accompanying Judgment will not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
So Ordered.

                             f
              D .P. Marshall Jr.
              United States District Judge




               -2-
